Lamar, J.
1. The evidence clearly established that the defendant was guilty of larceny, and the circumstances were sufficient to warrant a finding that the bale of cotton stolen by him was that described in-the bill of indictment.
2. Evidence that the cotton “had been raised by the family,” and was in the possession of the husband, who subsequently sold it and received the proceeds, was sufficient to sustain the allegation in the indictment that the cotton belonged to the husband, who was dead at the time of the trial.
3. A failure to allow the accused to make a supplementary statement, even where the State, after the accused had made his statement, introduced additional evidence strengthening its case, is not cause for a new trial. Knox v. State, 112 Ga. 373.
4. The general charge properly covered the propositions included in the requests ; there was no error in the court’s instructions to the jury ; and the *510evidence, while circumstantial, was sufficient to establish the corpus delicti and to sustain, the verdict of guilty.
Argued June 21,
Decided July 12, 1904.
. Indictment for larceny. Before Judge Felton. Houston superior court. May 81, 1904.
John B. Cooper, for plaintiff in error.
William Brunson, solicitor-general, contra.

Judgment affirmed.


All the Justices concur.